Citation Nr: 1549382	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  09-05 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from December 1966 to September 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, the case was remanded for further development. 


FINDING OF FACT

A February 2015 rating decision granted the Veteran entitlement to TDIU; the Veteran's representative has requested dismissal as there is no longer any controversy in the matter for appellate consideration.


CONCLUSION OF LAW

The appeal seeking TDIU must be dismissed as moot. 38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.101 (2015)


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the February 2015 rating decision, which granted the Veteran TDIU, also granted an increased rating for his service-connected posttraumatic stress disorder (PTSD) of 70 percent from January 5, 2015.  The Veteran has not disagreed with this determination and thus the issue of an increased rating for the Veteran's PTSD is not before the Board at this time. 

The Veterans Claims Assistance Act of 2000 (VCAA) outlines VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a). Given the disposition herein, the Board finds that any notice defect or assistance omission in this matter is harmless.

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 
38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.

In March 2014, the Board remanded the issue of entitlement to TDIU for further development, to include VA examinations to assess the current severity of his service-connected disabilities and their impact on his ability to maintain gainful employment.  VA arranged for examinations of the Veteran in May 2014, September 2014, and January 2015.

A February 2015 rating decision granted the Veteran TDIU effective May 1, 2007, the date of his claim.  In October 2015 correspondence, the Veteran's representative requested that the Veteran's appeal be dismissed as the claim on appeal had been granted and the appeal had been rendered moot.  There representative stated that there is no controversy in the matter remaining for appellate consideration.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, the Board does not have jurisdiction to review an appeal in the matter.


ORDER

The appeal seeking TDIU is dismissed. 



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


